In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00145-CV
      ___________________________

            IN RE R.W., Relator




              Original Proceeding
 415th District Court of Parker County, Texas
        Trial Court No. CV-18-1452


Before Sudderth, C.J.; Bassel and Womack, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: May 13, 2021




                                         2